Citation Nr: 1542546	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  13-22 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Togus, Maine


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for diabetes mellitus has been received.

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicide.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to March 1971, and from February 1973 to January 1989.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 rating decision of the RO in Togus, Maine, which reopened a claim for service connection for diabetes mellitus but denied service connection on the merits.  In April 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) the same month. 

In October 2012, the Veteran testified during a hearing before RO personnel; a transcript of that hearing is of record.  

In October 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

As regards characterization of the appeal, it is noted that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and,  in view of the Board's favorable decision on the request to reopen-the  Board has characterized this appeal as encompassing both matters set forth on the title page.  

The Board's decision addressing the request to reopen the claim for service connection for diabetes mellitus is set forth below.  The claim for service connection for diabetes mellitus, on the merits, is addressed in the remand following the order; that matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  In June 2004, the RO denied service connection for diabetes mellitus; although notified of the denial in a letter dated that same month, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.   

3.  New evidence associated with the claims file since the June 2004 RO decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims for service connection for diabetes mellitus, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The June 2004 decision in which the RO denied service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).

2.  As evidence pertinent to the claim for service connection for diabetes mellitus received since the RO's June 2004 denial, is new and material, the criteria for reopening the claim for service connection for hypertension are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Given the favorable disposition of the request to reopen the claim for service connection for diabetes mellitus, the Board finds that all notification and development action needed to fairly resolve this claim has been accomplished.

At the time of the prior denial and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975). 38 U.S.C.A. § 1116(f)  and 38 C.F.R. § 3.307(a)(6) . 

 Furthermore, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including type II diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied. 38 C.F.R. § 3.309(e) . Thus, a presumption of service connection arises for these veterans (presumed exposed to Agent Orange) or, alternatively, a veteran without appropriate service (as described above) but with competent evidence of herbicide exposure, who develops one of the identified diseases

In December 2003, the RO received the Veteran's claim for service connection for diabetes mellitus as a result of exposure to certain herbicide agents used in the Republic of Vietnam.  He submitted medical evidence from private clinics that showed a diagnosis of diabetes mellitus in August 2003 and statements of his service aboard USS Biddle (DLG-34), a guided missile destroyer that deployed twice to Southeast Asia and anchored in Da Nang harbor on at least one occasion during his active service.  The Veteran reported that he served as a deck seaman and was a member of a landing party crew but did not go ashore in Vietnam.  The RO obtained and considered the Veteran's service personnel and treatment records. 

In June 2004, the RO denied service connection for diabetes mellitus on a direct and presumptive basis because the evidence of record did not show that the Veteran was actually exposed to herbicide agents or that he went ashore in Vietnam. 

Although notified of the denial and his appellate rights in a June 2004 letter, the Veteran did not initiate an appeal of the RO's denial of service connection for diabetes mellitus.  Moreover, no additional evidence was received within the one-year appeal period, and no additional relevant service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's June 2004 is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A.  § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The RO received the Veteran's request to reopen the claim in September 2006.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened .  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed, unless it is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. 

Since June 2004, the RO received the following additional evidence: records of private medical care from January 2011 to January 2012; ship histories, deck logs, and newsletters relevant to the operations of USS Biddle in Southeast Asia, a VA listing of ships including USS Biddle that anchored in Da Nang harbor in 1968 and 1969; and the Veteran's RO and Board hearing testimony in which he described his location and duties when anchored in Da Nang harbor.  The Veteran also submitted an undated notice from the Executive Director of the Blue Water Navy Vietnam Veterans Association titled "Everyone Should File for Direct Exposure" that referred to its "Da Nang Harbor Report."  The notice contained an internet address where the report could be obtained.  

The Board finds that the additional private medical records relevant to the diagnosis and on-going treatment for diabetes are new but cumulative of evidence of a current disability already considered.  However, all other evidence received is both new and material because it addresses the time, nature, and circumstances of the Veteran's alleged exposure to designated herbicide agents used in Vietnam.  Resolving any doubt in favor of the Veteran, the Board also finds that the Veteran's submission of the notice referring to the "Da Nang Harbor Report" was intended to submit the report itself into evidence for consideration in his case.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for diabetes mellitus are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received to reopen the claim for service connection for diabetes mellitus, to this extent only, the appeal is granted.






REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted.

There is competent medical evidence of record that the Veteran was first diagnosed with diabetes mellitus in December 2003.  The Veteran's claim for service connection for diabetes mellitus turns, in part, on whether he qualifies for a presumption of exposure as set forth in 38 U.S.C.A. § 1116 (West 2014) and 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  However, even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis by a showing that he was actually exposed to the designated herbicide agents.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service personnel records confirm that the Veteran served as a deck seaman aboard USS Biddle in 1968 and 1969.   Ship histories confirm that the destroyer made two deployments to the Southeast Asia Theater of Operations.  Deck logs confirm that the destroyer anchored for about 10 hours in Da Nang harbor on March 3, 1968 and January 30 1969.  In several written statements and during RO and Board hearings, the Veteran reported that he was a member of a landing party and small boat crew but did not go ashore in Vietnam.  He reported that he was exposed to herbicide from overhead spraying, washing decks with water from the harbor, and drinking water distilled from harbor water.  

With respect to the presumption of exposure to certain herbicide agents based on presence on a vessel anchored in a deep water harbor, in April 2015, the United States Court of Appeals for Veterans Claims held that a fact-based assessment must be made regarding the probability of herbicide spraying in harbors such as Da Nang that were previously not considered inland waterways.  Gray v. McDonald, 27 Vet. App. 313 (2015).  The Court pointed out that, although the herbicide exposure presumption is purportedly applied where there is evidence of spraying, VA's determination that deep water harbors were not inland waterways was devoid of any indication that VA made a fact-based assessment of the probability of exposure in harbors from aerial spraying.  Instead VA based its designation of Da Nang Harbor on geographical characteristics - depth and ease of entry - and not on spraying.  The Court ordered VA to reevaluate its definition of inland waterways-particularly as it applies to Da Nang Harbor-and exercise its fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure.  Gray, 27 Vet. App. at 327.  

Thus, such fact-based assessment must be accomplished to determine whether the Veteran is entitled to the presumption of exposure based on his confirmed presence in the harbor on the two days noted above.  

With respect to entitlement to service connection on a direct basis, the Veteran has reported certain facts and circumstances of contact with air and water that he contends constituted skin contact and ingestion of the herbicide agents.  He seeks to introduce a research paper entitled "The Da Nang Harbor Report, The Contamination of Da Nang Harbor, Blue Water Navy and Direct Exposure to Herbicides in Vietnam" into evidence in support of this contention.  This report addressed the likelihood of the exposure to dioxins from naval personnel anchored in Da Nang Harbor and includes an April 14, 2011 letter opinion from Dr. Wayne Dwernychuk, a Canadian environmental scientist.  The Board notes that the report and the scientist's statement do not specifically provide an opinion with respect to the facts of this Veteran. 

The Board is also aware of additional studies by the Institutes of Medicine of the National Academies, by the Department of Defense, and by VA that addressed the issues that involve naval and air operations, environmental toxicology, chemistry, and physics.  When the Board seeks to consider additional recognized treatises, the VA must follow the procedures set forth in 38 C.F.R. § 20.903 (b); see also Thurber v Brown, 5 Vet. App 119 (1993).  Therefore, as a minimum, the AOJ must obtain and provide the Veteran with copies of the following documents and provide notice that they will be considered in his case with an opportunity to respond within 60 days: 

J. Rossie, et. al., Da Nang Harbor Report, The Contamination of Da Nang Harbor, Blue Water Navy and Direct Exposure to Herbicides in Vietnam, Blue Water Navy Vietnam Veterans Association, available at http://www.bluewaternavy.org/danangcombo2.pdf  (last visited Sep. 24, 2015). 

Institute of Medicine of the National Academies, Blue Water Navy Vietnam Veterans and Agent Orange Exposure, 2011, available at  http://iom.nationalacademies.org/Reports/2011/Blue-Water-Navy-Vietnam-Veterans-and-Agent-Orange-Exposure.aspx  (last visited Sep. 24, 2015). 

The Board has no expertise in these subjects and must seek expert assessments of the facts and analysis of the probability of contact and ingestion of the herbicide agents in order to decide the claim.  Specifically, an opinion should be obtained From an appropriate specialist to determine this particular Veteran's likelihood of exposure to the environmental hazards of designated herbicide agents used in Vietnam during the relevant time period, taking into consideration his service duties and his specific statements of alleged exposure.

While this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal,  explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other notification and/or development action deemed warranted by the VCAA prior to adjudicating the claim  for service connection, on the merits.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Obtain the two reference documents listed above and associate them with the claims file.  Provide notice and copies of these documents to the Veteran and his representative with an appropriate opportunity to respond.  

4.  Obtain from the Veterans Benefits Administration a fact based assessment of whether a veteran's presence in a deep water harbor such as Da Nang, Vietnam, constituted presence in inland waterways as applicable to the regulations for presumption of exposure to designated herbicide agents as required by the Gray case (cited above). 

5.  Request from the Naval Sea Systems Command, 1333 Isaac Hull Avenue, SE, Washington Navy Yard, DC 20376, an assessment of the Veteran's reported duties and activities while at anchor in Da Nang harbor by a staff member with experience in ship operations.   

In doing so, request that the staff member provide responses to the following questions:  

a.  Are logs or records of distilling plant operations and deck wash-down for a destroyer at anchor in Da Nang in 1968 and 1969 retained and archived, and if so, where can they be obtained?

b.  If such records are not retained or available, based on standard operating procedures, is it at least as likely as not (i.e., a 50 percent or greater probability) that a destroyer in 1968-69 would conduct topside wash-downs and distilling plant operations while anchored for 10 hours in a harbor such as Da Nang harbor?  

6.  After completing the above-requested actions, and all records/responses received are associated with the claims file, undertake appropriate action to obtain from an expert deemed appropriate to address matters concerning herbicide exposure in this particular case an opinion addressing the following: 

Assuming that the Veteran was a crewmember of a small boat operating in Da Nang harbor but did not go ashore, washed the deck of his destroyer using harbor water, and consumed potable water from the ship system that distilled water from the harbor over a 10 hour period in 1968 and 1969, what is the likelihood of the Veteran's actual exposure to herbicides based upon possible ingestion (i.e., through drinking and bathing in the water when the ship was anchored in Da Nang Harbor), inhalation (i.e., exposure from wind/air), and other methods possible contact (i.e., water wash down)? 

In addressing the above, the expert must consider and discuss the various theories of exposure to herbicides advanced by the Veteran; the report entitled "Da Nang Harbor Report, The Contamination of Da Nang Harbor, Blue Water Navy and Direct Exposure to Herbicides in Vietnam,"; the opinion from a retired environmental scientist; and the IOM study "Blue Water Navy Vietnam Veterans and Agent Orange Exposure which all discuss the likelihood of the exposure to dioxins from naval personnel anchored in Da Nang Harbor.

The expert must specifically address the plausible pathways for the herbicide agents to reach the Veteran and whether the concentration of the agents in the air or water were at least as likely as not (i.e., a 50 percent probability or greater) at a biologically significant level.  

All conclusions reached must be supported by complete, clearly-stated rationale, with specific acceptance or rejection of the environmental and scientific theories postulated by the Veteran with citations to any other references used in the analysis .
 
7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After accomplishing all requested actions, as well as any additional notification and/or development action deemed warranted, readjudicate the claim for service connection for diabetes mellitus, on the merits, in light of all pertinent evidence and legal authority (to include any guidance issued by the VBA). 

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West  2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


